Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  July 29, 2014                                                                                           Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  148840                                                                                                  Michael F. Cavanagh
                                                                                                          Stephen J. Markman
                                                                                                              Mary Beth Kelly
                                                                                                               Brian K. Zahra
                                                                                                       Bridget M. McCormack
  OASIS OIL, LLC,                                                                                            David F. Viviano,
             Plaintiff-Appellee,                                                                                         Justices

  v                                                                    SC: 148840
                                                                       COA: 306700
                                                                       Wayne CC: 07-729120-CK
  MICHIGAN PROPERTIES, LLC,
                   Defendant-Appellant,
  and
  KAZEM SAFIEDINE, and MTK
  FAMILY INVESTMENTS, LLC,
                   Defendants.

  ____________________________________/

        On order of the Court, the application for leave to appeal the November 19, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              July 29, 2014
           h0721
                                                                                  Clerk